DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/15/2020 AND 07/09/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pickett et al.  (US 2010/0123155 A1)
Regarding claim 1,  Pickett discloses a quantum dot-containing material comprising: a quantum dot-containing complex comprising a quantum dot and a first matrix material (π14)(optically transparent medium); and a second matrix material(π16) (LED encapsulation medium), wherein the quantum dot is dispersed in the first matrix material (π19), the quantum dot-containing complex (4, 5) (microbeads) is dispersed in the second matrix material (π23), and a refractive index of the first matrix material (assuming is greater than a refractive index of the second matrix material (π114-π118) (examiner note: example 4  :  silica (optical transparent medium) : refractive index= 1.544-1.553 https://en.wikipedia.org/wiki/Silicon_dioxide   LED encapsulant  (Shin Etsu SCR1011 or Shin Etsu SCR1016)-refractive index =1.51 https://www.shinetsusilicone-global.com/catalog/pdf/LED_Encapsulant_e.pdf
Regarding claim 2, Pickett discloses wherein the quantum dot comprises a group III-V semiconductor compound and a group II-VI semiconductor compound (π17).
Regarding claim 3,  Picket discloses wherein the refractive index of the first matrix material is from 1.55 to 2.00, and the refractive index of the second matrix material is from 1.30 to 1.55. (examiner note: example 4  :  silica (optical transparent medium) : refractive index= 1.544-1.553 https://en.wikipedia.org/wiki/Silicon_dioxide   LED encapsulant =Shin Etsu SCR1011 =1.47
https://www.shinetsusilicone-global.com/catalog/pdf/LED_Encapsulant_e.pdf
Regarding claim 4,  Picket discloses wherein a difference between the refractive index of the first matrix material and the refractive index of the second matrix material is from 0.05 to 0.60.(Examiner note: from  refractive indices given above (see claim 3) 1.54-1.47=.07  or 1.55-1.47=.08 , which fall within range)
Regarding claim 5,  Picket disclose , wherein the first matrix material comprises a first polymer derived from polymerization, and the first monomer is a water-soluble vinyl-based monomer, a water-soluble acryl-based monomer, a water-soluble acrylamide-based monomer, or any combination thereof (see claims 15-17). Picket does not explicitly disclose solution polymerization. However the examiner notes claiming this process does not define over the prior art as applied and is considered a matter of obvious design choice.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of Picket by utilizing solution polymerization, since matters of design choice requires only routine skill.
Regarding claim 6,  Picket disclose  the second matrix material comprises the second monomer comprises an acryl-based monomer (see claims 8-10) picket fails to explicitly disclose a second polymer derived from polymerization of a second monomer by photopolymerization. More over it is noted that this does not produce some unexpected result  beyond the prior art as applied as such photopolymerization is considered a matter of design choice. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pickett wherein a second polymer derived from polymerization of a second monomer by photopolymerization, since matters of design choice require only routine skill.
Regarding claim 7,  Picket discloses wherein the quantum dot-containing complex(4,5) is a spherical particle (π45)
Regarding claim 8,  Picket discloses  wherein an average particle diameter (D50) of the quantum dot-containing complex is from 40 nm to 1,000 nm (π45).
Regarding claim 9,  Picket discloses  wherein the quantum dot-containing material is a thin film (π89
    PNG
    media_image1.png
    171
    242
    media_image1.png
    Greyscale

Regarding claim 16, Pickett disclose an optical member( LED encapsulant) comprising the quantum dot-containing material (4,5) of claim 1 (see rejection claim 1).
Regarding claim 17,  Pickett discloses  wherein the optical member (3) is a color conversion member (π42).
Regarding claim 18,  Pickett discloses an apparatus (Figure 1) comprising the quantum dot-containing material of claim 1 (see rejection claim 1).
Regarding claim 19,  Pickett discloses (Figure 1) wherein the apparatus further comprises a light source (1), and the quantum dot-containing material (4,5) is arranged in a path of light emitted from the light source (π42).
Regarding claim 20, Pickett discloses (Figure 1) wherein the light source is an organic light-emitting device (OLED) or a light-emitting diode (LED) (1) (π27-π28, π42).
Allowable Subject Matter
Claim 10-15 are allowed.
The following is an examiner' s statement of reasons for allowance:
Regarding claim 10, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 10; specifically, the prior art fails to teach or suggest a method “wherein preparing a third composition comprising the quantum dot-containing complex, a second monomer, a polymerization initiator, and a solvent; and preparing a quantum dot-containing material by converting the second monomer in the third composition into at least a part of a second matrix material, the quantum dot-containing material comprising the quantum dot-containing complex and the second matrix material, in which the quantum dot-containing complex is dispersed” in combination with other features of the present claimed invention.
Regarding claims 11-15 these claims are allowable for the reasons given for claim 10 and because of their dependency status on claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACIE Y GREEN/Primary Examiner, Art Unit 2879